     Case 2:21-cv-00910-JAD-BNW Document 31 Filed 07/07/21 Page 1 of 3



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      National Consumer Telecom & Utilities
 6    Exchange, Inc.
 7

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
     ANGELA B. ALLEN,                                  )   Case No. 2:21-cv-00910-JAD-BNW
10                                                     )
                                                       )
11                                Plaintiff,           )
                                                       )
12   vs.                                               )   JOINT MOTION FOR EXTENSION OF
                                                       )   TIME FOR DEFENDANT NATIONAL
13                                                     )   CONSUMER TELECOM & UTILITIES
     EXPERIAN INFORMATION SOLUTIONS,                   )
     INC.; CLARITY SERVICES, INC.;                         EXCHANGE, INC. TO FILE ANSWER
14                                                     )
     BACKGROUNDCHECKS.COM LLC;                         )
                                                       )   SECOND REQUEST
15   NATIONAL CONSUMER TELECOM &
                                                       )
     UTILIES EXCHANGE, INC; VERIZON                    )
16   WIRELESS SERVICES, LLC; SCA                       )
     COLLECTIONS, INC.; CASH 1 LLC; and                )
17                                                     )
     CNU OF NEVADA, LLC, d/b/a                         )
18   CASHNETUSA,                                       )
                                                       )
19                                Defendants.          )
20

21           Defendant National Consumer Telecom & Utilities Exchange, Inc. (“NCTUE”) has

22    requested an extension of time to answer, move or otherwise respond to the Complaint in this

23    matter, to which Plaintiff has no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY
24
      STIPULATED AND AGREED to by and among counsel, that NCTUE’s time to answer, move or
25
      otherwise respond to the Complaint in this action is extended from July 8, 2021 through and
26
      including August 9, 2021. The request was made by NCTUE in order to allow the parties additional
27
      time to engage in settlement discussion, and Plaintiff approves. This stipulation is filed in good
28
     Case 2:21-cv-00910-JAD-BNW Document 31 Filed 07/07/21 Page 2 of 3



 1   faith and not intended to cause delay.
 2          Respectfully submitted, this 7th day of July, 2021.
 3

 4   CLARK HILL PLLC
                                                           /s/Michael Kind
 5   By: /s/Jeremy J. Thompson                            Michael Kind, Esq.
     Jeremy J. Thompson                                   Nevada Bar No. 13903
 6
     Nevada Bar No. 12503                                 KIND LAW
 7   3800 Howard Hughes Pkwy,                             8860 South Maryland Parkway, Suite 106
     Suite 500                                            Las Vegas, NV 89123
 8   Las Vegas, NV 89169                                  Phone: (702) 337-2322
     Tel: (702) 862-8300                                  Fax: (702) 329-5881
 9   Fax: (702) 862-8400                                  Email: mk@kindlaw.com
     Email: jthompson@clarkhill.com
10
                                                          George Haines, Esq.
11   Attorney for Defendant National Consumer             Nevada Bar No. 9411
     Telecom & Utilities Exchange, Inc.                   Gerardo Avalos
12                                                        Nevada Bar No. 15171
13                                                        HAINES & KRIEGER, LLC
                                                          8985 S. Eastern Ave., Suite 350
14                                                        Henderson, NV 89123
                                                          Phone: (702) 880-5554
15                                                        Fax: (702) 385-5518
16                                                        Attorneys for Plaintiff
     No opposition
17

18

19
     IT IS SO ORDERED:
20

21   __________________________
22   United States Magistrate Judge

23           July 9, 2021
     DATED: __________________

24

25

26

27

28

                                                    -2-
